Name: Commission Regulation (EEC) No 3431/92 of 26 November 1992 on arrangements for imports into the Community of certain textile products (category 21) originating in Indonesia
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania
 Date Published: nan

 28 . 11 . 92 Official Journal of the European Communities No L 347/45 COMMISSION REGULATION (EEC) No 3431/92 of 26 November 1992 on arrangements for imports into the Community of certain textile products (category 21) originating in Indonesia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 1 539/92 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in Indonesia and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 21 ) specified in the Annex hereto and originating in Indonesia have exceeded the level referred to in Article 1 1 (2) ; Whereas, in accordance with Article 1 1 (5) of Regulation (EEC) No 4136/86, on 23 October 1992 Indonesia was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested Indonesia for a provisional period to limit its exports to the Community of products falling within cate ­ gory 21 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations until 31 December 1992 ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from Indo ­ nesia to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from Indonesia to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3. All quantities of products shipped from Indonesia to the Community on or after 23 October 1992 and released for free circulation shall be deducted from the quantita ­ tive limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from Indonesia before the date of entry into force of this Regulation . Whereas Article 11 ( 13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from Indo ­ nesia between 23 October 1992 and the date of entry into force of this Regulation must be set off against the quan ­ titative limits which have been introduced ; Whereas these quantitative limits should not prevent the importation of products covered by them shipped from Indonesia before the date of entry into force of this Regu ­ lation ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 387, 31 . 12. 1986, p . 42. 2) OJ No L 163, 17. 6 . 1992, p . 9 . It shall apply from 23 October until 31 December 1992. No L 347/46 Official Journal of the European Communities 28 . 11 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1992. For the Commission Frans ANDRIESSEN Vice-President ANNEX ThirH M h Quantitative limits Category CN code Description Unit ^ 61 from 23 October country State to 31 December 1992 21 ex 6201 12 10 Parkas ; anoraks, windcheaters, waister Indonesia 1 000 pieces D 1490 ex 6201 12 90 jackets and the like, other than knitted F 635 ex 6201 13 10 or crocheted, of wool, of cotton or I 222 ex 6201 13 90 man-made fibres ; upper parts of track- BNL 701 6201 91 00 suits with lining, other than category 1 6 UK 1163 6201 92 00 or 29, of cotton or of man-made fibres . IRL 14 6201 93 00 DK 144 GR 24 ex 6202 12 10 E 123 ex 6202 12 90 P 24 ex 6202 13 10 ex 620213 90 EEC 4 540 6202 91 00 6202 92 00 6202 93 00 621 1 32 41 621 1 33 41 6211 42 41 621 1 43 41